                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JENNIFER WEST, as the personal
representative of the Estate of Ronald
West, Jr., deceased;                                    8:17CV36

                   Plaintiff,
                                                         ORDER
      vs.

UNION PACIFIC RAILROAD
COMPANY,

                   Defendant.


     IT IS ORDERED:

     1)     Filing No. 63 is stricken.
     2)     The deadlines for filing motions to dismiss, motions for summary
            judgment, and motions to exclude testimony on Daubert and related
            grounds remain set for November 22, 2019.
     3)     The settlement conference previously scheduled to be held on
            November 8, 2019 is cancelled.

     Dated this 10th day of October, 2019.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
